             19-10096-mg Doc 99-2 Filed 07/26/19 Entered 07/26/19 12:26:50 Exhibit B  
% )RUP±6XESRHQDWR3URGXFH'RFXPHQWV,QIRUPDWLRQRU2EMHFWVRU7R3HUPLW,QVSHFWLRQLQD%DQNUXSWF\&DVHRU$GYHUVDU\3URFHHGLQJ Pg
                                                                          1 of 11
                                     UNITED STATES BANKRUPTCY COURT
                  Southern
  _________________________________________                             New York
                                            District of _________________________________________
      LARISA MARKUS
In re __________________________________________
                                   Debtor
                                                                                                19-10096
                                                                                 Case No. _____________________
          (Complete if issued in an adversary proceeding)
                                                                                             15
                                                                                 Chapter ___________
_________________________________________
                                  Plaintiff
                         v.                                                      Adv. Proc. No. ________________
__________________________________________
                                 Defendant

         SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS OR TO PERMIT
         INSPECTION OF PREMISES IN A BANKRUPTCY CASE (OR ADVERSARY PROCEEDING)

  To: ________________________________________________________________________________________
      LARISA MARKUS, C/O Victor A. Worms, 65 Broadway, Suite 750 New York, NY 10005
                                       (Name of person to whom the subpoena is directed)

  ■  Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
  documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
  material: See Exhibit A, attached hereto

 PLACE                                                                                                  DATE AND TIME
 Marks & Sokolov, LLC, 1835 Market St., 17th Floor, Philadelphia, PA 19103                                    07/09/19                 12 p.m.

      Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
  other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
  may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.
  PLACE                                                                                                 DATE AND TIME




          The following provisions of Fed. R. Civ. P. 45, made applicable in bankruptcy cases by Fed. R. Bankr. P. 9016, are
  attached – Rule 45(c), relating to the place of compliance; Rule 45(d), relating to your protection as a person subject to a
  subpoena; and Rule 45(e) and 45(g), relating to your duty to respond to this subpoena and the potential consequences of not
  doing so.

          06/25/19
  Date: _____________
                                   CLERK OF COURT

                                                                                OR
                                   ________________________                                 /s/ Bruce Marks
                                                                                        ________________________
                                   Signature of Clerk or Deputy Clerk                        Attorney’s signature

  The name, address, email address, and telephone number of the attorney representing (name of party)
  Yuri Vladimirovich Rozhkov
  ____________________________       , who issues or requests this subpoena, are:
  Bruce S. Marks, Esq.; 1835 Market St, Suite 1717, 17th Fl., Philadelphia, PA, 19103; marks@mslegal.com; (215) 569-8901
                                   Notice to the person who issues or requests this subpoena
  If this subpoena commands the production of documents, electronically stored information, or tangible things, or the
  inspection of premises before trial, a notice and a copy of this subpoena must be served on each party before it is served on
  the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
           19-10096-mg              Doc 99-2 Filed 07/26/19                    Entered  S 07/26/19 S12:26:50                 Exhibit     BJ  3DJH
% )RUP±6XESRHQDWR3URGXFH'RFXPHQWV,QIRUPDWLRQRU2EMHFWVRU7R3HUPLW,QVSHFWLRQLQD%DQNUXSWF\&DVHRU$GYHUVDU\3URFHHGLQJ
                      S                                             M                                           \                 \              Pg
                                                                                                                                                  J    
                                                                            2 of 11

                                                               PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

I received this subpoena for (name of individual and title, if any): ______________________________________________
on (date) __________ .

■  I served the subpoena by delivering a copy to the named person as follows: ____________________________________
___________________________________________________________________________________________________
__________________________________ on (date) ___________________ ; or

   I returned the subpoena unexecuted because: ____________________________________________________________
___________________________________________________________________________________________________

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also tendered to the
witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of $ _______________________ .

 My fees are $ _________ for travel and $_________ for services, for a total of $_________ .


          I declare under penalty of perjury that this information is true and correct.

Date: _______________
                                                                                  ________________________________________________
                                                                                                               Server’s signature

                                                                                  ________________________________________________
                                                                                                             Printed name and title


                                                                                  ________________________________________________
                                                                                                                Server’s address


Additional information concerning attempted service, etc.:
           19-10096-mg              Doc 99-2 Filed 07/26/19                    Entered  S 07/26/19 S12:26:50                 Exhibit     BJ  3DJH
% )RUP±6XESRHQDWR3URGXFH'RFXPHQWV,QIRUPDWLRQRU2EMHFWVRU7R3HUPLW,QVSHFWLRQLQD%DQNUXSWF\&DVHRU$GYHUVDU\3URFHHGLQJ
                      S                                             M                                           \                 \              Pg
                                                                                                                                                  J    
                                                                                 3 of 11
                            Federal Rule of Civil Procedure 45(c), (d), (e), and (g) (Effective 12/1/13)
                        (made applicable in bankruptcy cases by Rule 9016, Federal Rules of Bankruptcy Procedure)

(c) Place of compliance.                                                                     (ii) disclosing an unretained expert's opinion or information that does
                                                                                       not describe specific occurrences in dispute and results from the expert's
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                    study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                          (C) Specifying Conditions as an Alternative. In the circumstances
    (A) within 100 miles of where the person resides, is employed, or                  described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                             modifying a subpoena, order appearance or production under specified
    (B) within the state where the person resides, is employed, or regularly           conditions if the serving party:
transacts business in person, if the person                                                   (i) shows a substantial need for the testimony or material that cannot
      (i) is a party or a party’s officer; or                                          be otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial                     (ii) ensures that the subpoenaed person will be reasonably
expense.                                                                               compensated.

  (2) For Other Discovery. A subpoena may command:                                     (e) Duties in Responding to a Subpoena.
    (A) production of documents, or electronically stored information, or
things at a place within 100 miles of where the person resides, is employed,             (1) Producing Documents or Electronically Stored Information. These
or regularly transacts business in person; and                                         procedures apply to producing documents or electronically stored
    (B) inspection of premises, at the premises to be inspected.                       information:
                                                                                           (A) Documents. A person responding to a subpoena to produce
(d) Protecting a Person Subject to a Subpoena; Enforcement.
                                                                                       documents must produce them as they are kept in the ordinary course of
                                                                                       business or must organize and label them to correspond to the categories in
      (1) Avoiding Undue Burden or Expense; Sanctions. A party or
                                                                                       the demand.
attorney responsible for issuing and serving a subpoena must take
                                                                                           (B) Form for Producing Electronically Stored Information Not
reasonable steps to avoid imposing undue burden or expense on a person
                                                                                       Specified. If a subpoena does not specify a form for producing
subject to the subpoena. The court for the district where compliance is
                                                                                       electronically stored information, the person responding must produce it in
required must enforce this duty and impose an appropriate sanction —
                                                                                       a form or forms in which it is ordinarily maintained or in a reasonably
which may include lost earnings and reasonable attorney's fees — on a
                                                                                       usable form or forms.
party or attorney who fails to comply.
                                                                                           (C) Electronically Stored Information Produced in Only One Form. The
                                                                                       person responding need not produce the same electronically stored
  (2) Command to Produce Materials or Permit Inspection.
                                                                                       information in more than one form.
    (A) Appearance Not Required. A person commanded to produce
                                                                                           (D) Inaccessible Electronically Stored Information. The person
documents, electronically stored information, or tangible things, or to
                                                                                       responding need not provide discovery of electronically stored information
permit the inspection of premises, need not appear in person at the place of
                                                                                       from sources that the person identifies as not reasonably accessible because
production or inspection unless also commanded to appear for a deposition,
                                                                                       of undue burden or cost. On motion to compel discovery or for a protective
hearing, or trial.
                                                                                       order, the person responding must show that the information is not
    (B) Objections. A person commanded to produce documents or tangible
                                                                                       reasonably accessible because of undue burden or cost. If that showing is
things or to permit inspection may serve on the party or attorney designated
                                                                                       made, the court may nonetheless order discovery from such sources if the
in the subpoena a written objection to inspecting, copying, testing or
                                                                                       requesting party shows good cause, considering the limitations of Rule
sampling any or all of the materials or to inspecting the premises — or to
                                                                                       26(b)(2)(C). The court may specify conditions for the discovery.
producing electronically stored information in the form or forms requested.
The objection must be served before the earlier of the time specified for
                                                                                          (2) Claiming Privilege or Protection.
compliance or 14 days after the subpoena is served. If an objection is made,
                                                                                            (A) Information Withheld. A person withholding subpoenaed
the following rules apply:
                                                                                       information under a claim that it is privileged or subject to protection as
      (i) At any time, on notice to the commanded person, the serving party
                                                                                       trial-preparation material must:
may move the court for the district where compliance is required for an
                                                                                              (i) expressly make the claim; and
order compelling production or inspection.
                                                                                              (ii) describe the nature of the withheld documents, communications,
      (ii) These acts may be required only as directed in the order, and the
                                                                                       or tangible things in a manner that, without revealing information itself
order must protect a person who is neither a party nor a party's officer from
                                                                                       privileged or protected, will enable the parties to assess the claim.
significant expense resulting from compliance.
                                                                                            (B) Information Produced. If information produced in response to a
                                                                                       subpoena is subject to a claim of privilege or of protection as trial-
  (3) Quashing or Modifying a Subpoena.
                                                                                       preparation material, the person making the claim may notify any party that
    (A) When Required. On timely motion, the court for the district where
                                                                                       received the information of the claim and the basis for it. After being
compliance is required must quash or modify a subpoena that:
                                                                                       notified, a party must promptly return, sequester, or destroy the specified
      (i) fails to allow a reasonable time to comply;
                                                                                       information and any copies it has; must not use or disclose the information
      (ii) requires a person to comply beyond the geographical limits
                                                                                       until the claim is resolved; must take reasonable steps to retrieve the
specified in Rule 45(c);
                                                                                       information if the party disclosed it before being notified; and may
      (iii) requires disclosure of privileged or other protected matter, if no
                                                                                       promptly present the information under seal to the court for the district
exception or waiver applies; or
                                                                                       where compliance is required for a determination of the claim. The person
      (iv) subjects a person to undue burden.
                                                                                       who produced the information must preserve the information until the claim
    (B) When Permitted. To protect a person subject to or affected by a
                                                                                       is resolved.
subpoena, the court for the district where compliance is required may, on
                                                                                       …
motion, quash or modify the subpoena if it requires:
                                                                                       (g) Contempt. The court for the district where compliance is required – and
      (i) disclosing a trade secret or other confidential research,
                                                                                       also, after a motion is transferred, the issuing court – may hold in contempt
development, or commercial information; or
                                                                                       a person who, having been served, fails without adequate excuse to obey
                                                                                       the subpoena or an order related to it.


                                          For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013)
19-10096-mg        Doc 99-2     Filed 07/26/19 Entered 07/26/19 12:26:50               Exhibit B     Pg
                                             4 of 11


                                                EXHIBIT A
                             SCHEDULE OF DOCUMENTS TO BE PRODUCED

For the period from January 2004 through the present please produce: 1
    1. All engagement letters of Markus with counsel, including but not limited to:
            a. Counsel in the United States:
                    i. the Law Offices of Victor A. Worms;
                   ii. the Law Offices Of Daniel A. Singer PLLC;
                  iii. Richards Kibbe & Orbe LLP;
                  iv. Rosenberg & Estis, P.C.;
                   v. Kruzhkov Russo PLLC;
                  vi. Gusrae Kaplan Nusbaum PLLC.
            b. Counsel in Russia:
                    i. Artemyeva Elena Victorovna, Demiurg.

    2. All communications between Markus and anyone acting on her behalf, including attorneys, or acting
       on behalf of the LM Entities or the LM Trusts.

    3. All “Powers of Attorney” executed by Markus or concerning a Markus Asset.

    4. All communications between Markus and Bykov.

    5. All communications between Markus and the Protax Entities.

    6. All documents concerning the Markus Recognition, including but not limited to:
       a. All documents evidencing notice or receipt of the Markus Recognition Petition;
       b. All documents evidencing notice of the Markus Recognition Hearing;
       c. All documents supporting Markus’ allegation that a U.S. court should not recognize the Russian
            proceeding identified in the Markus Recognition Petition and Markus Recognition Order.

    7. All documents concerning any Markus Asset or Overseas Property.

    8. All documents concerning any funds used by Markus (or anyone acting or purporting to act on her
       behalf), including but not limited to over $2 billion which Markus pled guilty of embezzling, which
       funds were used to purchase any Markus Asset or Overseas Property.

    9. All documents – including, but not limited to bank statements, checks, accounting, account
       opening documents – evidencing bank accounts in which Markus has an interest (direct or
       indirect), including but not limited to:
            a. Markus accounts
                      i. at STANDARD BANK ISLE OF MAN LIMITED, including account ending 8139;
                     ii. at HSBC Bank USA, N.A., including account ending 2072,

1
 (1) To the extent responsive documents have already been produced by the LM Entities and LM Trusts,
they need not be produced again.
(2) To the extent privilege is claimed for any document(s), either redact the privileged portion of the
document(s) or include the document(s) on a privilege log and produce the log with the production.

                                                    1
19-10096-mg      Doc 99-2      Filed 07/26/19 Entered 07/26/19 12:26:50               Exhibit B     Pg
                                            5 of 11


                iii. at JPMORGAN CHASE BANK, N.A., including account ending 4365;
          b. 550 Park accounts
                  i. at Bank of America, including account ending 8669;
                 ii. at Citibank, N.A., including account ending 1507;
          c. FIC accounts
                  i. at Bank of America, including account ending 8446;
                 ii. at JPMORGAN CHASE BANK, N.A., including account ending 6965;
          d. ICG accounts
                  i. at Bank of America, including account ending 0778;
          e. LM Revocable Trust accounts
                  i. at JPMORGAN CHASE BANK, N.A., including account ending 6810;
          f. Larmar accounts;
          g. LM PROPERTY MANAGEMENT LLC accounts
                  i. at Bank of America, including account ending 8459 or ending 7754,
                 ii. at Citibank, N.A., including account ending 6352;
                iii. at HSBC Bank USA, N.A., including account ending 8229;
          h. LM REALTY 10C LLC accounts
                  i. at Citibank, N.A., including account ending 4716;
                 ii. at Bank of America, including account ending 0839;
          i. LM REALTY 18 WEST LLC accounts
                  i. at JPMORGAN CHASE BANK, N.A. , including account ending 9060;
                 ii. at Bank of America, including account ending 8197;
                iii. at HSBC Bank USA, N.A. , including account ending 0016;
          j. LM REALTY 20A LLC accounts
                  i. at JPMORGAN CHASE BANK, N.A. , including account ending 6851;
                 ii. at Citibank, N.A., including account ending 2868;
          k. LM REALTY 23H LLC accounts
                  i. at JPMORGAN CHASE BANK, N.A., including account ending 6844;
                 ii. at Citibank, N.A., including account ending 2278;
          l. LM REALTY 24C LLC accounts
                  i. at JPMORGAN CHASE BANK, N.A., including account ending 6836;
                 ii. at Citibank, N.A., including account ending 2243;
          m. LM REALTY 27D LLC accounts
                  i. at HSBC Bank USA, N.A., including account ending 9276;
          n. LM REALTY 31B LLC accounts
                  i. at Bank of America, including account ending 0353;
                 ii. at Citibank, N.A., including account ending 0889;
                iii. at HSBC Bank USA, N.A., including account ending 9268.

  10. All documents concerning the LM Entities, LM Trusts, Nevis Entities, or 550 Park, including, but not
      limited to:
      a. All documents concerning current and historical ownership, formation, governance;
      b. All communications between Markus and an LM Entity, LM Revocable Trust, Larmar, a Nevis
           Entity or 550 Park;
      c. All communications between Bykov and an LM Entity, LM Revocable Trust, Larmar, a Nevis
           Entity or 550 Park;
      d. All communications between any Protax Entity or Prolegal and an LM Entity, LM Revocable
           Trust, Larmar, a Nevis Entity or 550 Park;


                                                   2
19-10096-mg     Doc 99-2      Filed 07/26/19 Entered 07/26/19 12:26:50              Exhibit B     Pg
                                           6 of 11


     e. All documents, communications and information identifying the source(s) of funds which were
        loaned to or invested in an LM Entity, LM Revocable Trust, Larmar, a Nevis Entity or 550 Park;
     f. All documents, communications and information regarding purchase, sale or transfer of any
        assets by an LM Entity, LM Revocable Trust, Larmar, a Nevis Entity or 550 Park.

  11. All documents concerning Prolegal, including, but not limited to:
      a. All communications concerning Prolegal;
      b. Documents sufficient to identify the ultimate current and prior beneficiary(ies) of Prolegal;
      c. All documents concerning Prolegal’s current and historical ownership, formation, governance
           and control.

  12. All documents concerning 40 Broad, including, but not limited to:
      a. All communications concerning any loan provided by 40 Broad to Markus or an LM Entity;
      b. All communications concerning the foreclosure actions commenced by 40 Broad for Apartments
           20A, 23H and 24C at 40 Broad Street, New York.

  13. All documents concerning 10 WEA including, but not limited to:
      a. All communications concerning any loan provided by 10 WEA to Markus or an LM Entity;
      b. All communications concerning the foreclosure action commenced by 10 WEA for Apartment
           10C at 50 Riverside Boulevard, New York.

  14. All documents concerning L&M Consulting including, but not limited to:
      a. All communications concerning the assignment of mortgage by L&M Consulting to 10 WEA;
      b. All communications concerning the commencement and discontinuation of the foreclosure
          action by L&M Consulting for Apartment 10C at 50 Riverside Boulevard, New York.

  15. All documents concerning Lebedev, including, but not limited to:
      a. All communications between Lebedev and Markus, an LM Entity, LM Revocable Trust, Larmar,
           a Nevis Entity or 550 Park;
      b. All documents concerning any loans provided by Lebedev to Markus, an LM Entity, a Nevis
           Entity, Larmar, LM Revocable Trust, or 550 Park;
      c. All documents concerning any loans provided to Lebedev by Markus, an LM Entity, a Nevis
           Entity, Larmar, LM Revocable Trust, or 550 Park.
      d. all documents and communications concerning any transaction involving Lebedev and
           Markus, an LM Entity, a Nevis Entity, Larmar, LM Revocable Trust, or 550 Park, including but
           not limited to:
                   (i)  February 2012 transaction wherein Lebedev and Markus invested $300,000 each
                        into LIC Debt LLC, a New York company;
                  (ii)  November 2012 transaction wherein Lebedev paid $350,000 to Markus from his
                        account at Citibank;
                 (iii)  February 2017 transaction wherein Lebedev wired $200,000 from his account at
                        Citibank to LM Realty 10C, LLC.

  16. All documents concerning Dodge, including, but not limited to:
      a. All communications between Dodge and Markus, an LM Entity, LM Revocable Trust, Larmar, a
           Nevis Entity or 550 Park;
      b. All documents concerning any loans provided by Dodge to Markus, an LM Entity, a Nevis
           Entity, Larmar, LM Revocable Trust, or 550 Park;

                                                  3
19-10096-mg     Doc 99-2      Filed 07/26/19 Entered 07/26/19 12:26:50               Exhibit B   Pg
                                           7 of 11


     c. All documents concerning any loans provided to Dodge by Markus, an LM Entity, a Nevis
        Entity, Larmar, LM Revocable Trust, or 550 Park.

  17. All documents, communications and information concerning Bluestone Investments.

  18. All documents, communications and information concerning Insurance Policies.

  19. All documents and communications concerning BG Atlantic, Inc. including, but not limited to:
      a. All communications between BG Atlantic, Inc. and Markus, an LM Entity, LM Revocable Trust,
           Larmar, a Nevis Entity or 550 Park;
      b. All documents concerning the assignment to BG Atlantic, Inc. of the debt incurred by Markus
           for which judgment was entered in the Supreme Court of the State of New York, County of
           New York in BG Atlantic, Inc. v. Larisa Markus (Case No 655892/16).
      c. All documents concerning the case in the United Kingdom between BG Atlantic, Inc. and
           Markus brought in the High Court of Justice, Business and Property Courts of England and
           Wales, Commercial Court (Case No. CL-2017-000760).
      d. All documents concerning any payments by/to BG Atlantic, Inc. and by/to Markus, LM Entities,
           LM Trusts, Nevis Entities, or 550 Park.
      e. All documents concerning BG Atlantic, Inc.’s current and historical ownership, formation,
           governance and control.

  20. All documents concerning Nevis Entities, including, but not limited to:
      a. All communications between Nevis Entities and Markus, an LM Entity, LM Revocable Trust,
           Larmar, a Nevis Entity or 550 Park;
      b. Documents sufficient to identify any and all beneficiaries of Nevis Entities;
      c. Documents concerning any bank accounts of Nevis Entities, including but not limited to bank
           statements, checks, accounting, account opening documents.
      d. Documents sufficient to identify all assets of Nevis Entities.

  21. All documents concerning Overseas Property, including, but not limited to:
      a. All communications concerning the Overseas Property;
      b. All documents concerning purchase, mortgage or sale of the Overseas Property;
      c. All documents sufficient to identify the sources of funds used to purchase the Overseas
           Property;
      d. All documents concerning the use of the Overseas Property, including lease agreements;
      e. All documents concerning the use of proceeds received from use, mortgage or sale of the
           Overseas Property.




                                                 4
19-10096-mg        Doc 99-2      Filed 07/26/19 Entered 07/26/19 12:26:50              Exhibit B     Pg
                                              8 of 11


                                             INSTRUCTIONS
1.    You are instructed to consecutively paginate (i.e., bates stamp) all responsive documents produced.
2.    Pursuant to the attached Subpoena served upon you (“Subpoena”), please produce the categories of
      documents identified below in the “Schedule of Documents to be Produced.”
3.    The Subpoena is continuing in nature and any additional documents shall be produced as they become
      available.
4.    For any requested document which is being withheld on the basis of a claim of privilege, please
      identify the document, and for each such document state:
        a.    Author
        b.    Designated and intended recipient(s)
        c.    Person(s) to whom it was circulated
        d.    Date
        e.    Subject matter
        f.    Privilege asserted.
5.    If a portion of any document responsive to the Subpoena requests is withheld under a claim of
      privilege, any non-privileged portion of such document must be produced with redactions of the
      claimed privileged portion.
6.    If you file a timely objection to any portion of a request, definition or an instruction, provide a
      response to the remaining portion.
7.    The Subpoena shall apply to all documents that you, or any of your present or former agents,
      attorneys, assigns, consultants, employees, and/or successors possess, control or can access in the
      ordinary course of business.
8.    In responding to the Subpoena requests, you shall produce all responsive documents in your
      possession, custody or control or in the possession, custody or control of your agents, employees,
      attorneys, accountants, representatives, or anyone acting or purporting to act on your behalf. A
      document shall be deemed to be within your control if you have the right to secure the document or
      a copy of the document from another person having possession or custody of the document.
9.    If any document requested by the Subpoena is no longer in the possession of or subject to the control
      of the party upon whom this demand is made, said party shall provide a listing which identifies the
      present custodian of the document, including in such identification the full name, residence and
      business address, business affiliation and job title, and state further what and when disposition was
      made of said document. If all copies of the document have been destroyed, please identify the person
      or person authorizing the destruction of the document and specify the date of the destruction of the
      document.
10.   In lieu of appearing in person and producing the documents as set forth in the attached subpoena,
      prior to the deadline you may forward a copy of all produced and responsive documents to Bruce
      Marks, Esq., Marks & Sokolov, LLC, 1835 Market Street, 17th Floor, Philadelphia, Pennsylvania 19103.




                                                     5
19-10096-mg       Doc 99-2      Filed 07/26/19 Entered 07/26/19 12:26:50                 Exhibit B     Pg
                                             9 of 11


                                              DEFINITIONS
A. The following definitions shall apply to the Subpoena:
   1.    “10 WEA” shall mean 10 WEA Realty, LLC, a New York LLC registered on August 14, 2017 at 2
         Rector Street, Suite 1202, New York, New York 10006, its officers, agents and/or employees.
   2.    “40 Broad” shall mean 40 Broad Street Portfolio, LLC, a New York LLC registered on January 7,
         2016 at 3 Dawson CT., Islandia, New York, 11749, its officers, agents and/or employees.
   3.    “550 Park” shall mean 550 Park Avenue, LLC, a Delaware entity registered on June 20, 2013.
   4.    “Bluestone Investments” shall mean any and all investments made with The Bluestone Group,
         including but not limited to investments into PB 165 Investors, LLC, 396 Flatbush Debt, LLC, 1625
         Coney Debt, LLC, West 95th Debt, LLC, CT Portfolio Debt, LLC, LIC Debt, LLC.
   5.    “Bykov” shall mean Ilya Bykov and any person acting or purporting to act on his behalf.
   6.    “Dodge” shall mean Pryor Dodge and any person acting or purporting to act on his behalf.
   7.    “FIC” shall mean First Integrated Construction, Inc., a New York corporation registered on March
         10, 2004, at 40 Rector Street Ste 1502, New York, New York 10006.
   8.    “ICG” shall mean Integrated Construction Group, Inc., a New York corporation registered on
         March 16, 2004, at 2 Rector Street Ste 1202, New York, New York 10005.
   9.    “Insurance Policies” shall mean any and all insurance policies obtained, by or on behalf of, Markus,
         the LM Trust, the LM Entities, the Nevis Entities, or 550 Park, including but not limited to:
          i.   Insurance Policy No 01N1546420 issued on June 10, 2011 by Lincoln Benefit Life, and
         ii.   Insurance Policy No IL02198850 issued on June 16, 2011 by Accordia Life and Annuity
               Company.
   10.   “L&M Consulting” shall mean L&M Consulting Group, Inc., a New York corporation registered on
         March 12, 1999 at 2 Rector Street, Suite 1202, New York, New York 10006, its officers, agents
         and/or employees.
   11.   “Larmar” shall mean Larmar Foundation, the Panamanian Interest Foundation registered to
         Microjacket 30959, Document 1417508 of the Public Registry in the Republic of Panama.
   12.   “Lebedev” shall mean Alexander Lebedev and any person acting or purporting to act on his behalf.
   13.   “LM Entities” shall mean any or all of the following New York entities, its officers, agents and/or
         employees: FIC; ICG; LM Property Management, LLC, LM Realty 31B, LLC, LM Realty 18 West, LLC,
         LM Realty 27D, LLC, LM Realty 20A, LLC, LM Realty 23H, LLC, LM Realty 24C, LLC, LM Realty 10C,
         LLC.
   14.   “LM Revocable Trust” shall mean the Larisa Markus Revocable Trust created on February 14, 2011
         in New York, New York.
   15.   “LM Trusts” shall mean Larmar and the LM Revocable Trust.
   16.   “Markus Recognition” shall mean the recognition and relief granted in In re Larissa Markus in the
         United States Bankruptcy Court for the Southern District of New York (Case No. 19-10096-MKV)
         (“Markus Case”) after the hearing held on February 27, 2019 in the Markus Case (“Markus


                                                     6
19-10096-mg       Doc 99-2     Filed 07/26/19 Entered 07/26/19 12:26:50                Exhibit B     Pg
                                            10 of 11


        Recognition Hearing”), which recognition is evidenced in the Order dated April 1, 2019 [Markus
        Case ECF No. 29] (“Markus Recognition Order”), and which, inter alia, recognized Markus’ Russian
        insolvency proceeding pursuant to the recognition petition filed by the Markus Foreign
        Representative on January 10, 2019 (“Markus Recognition Petition”) in the Markus Case.
  17.   “Markus” shall mean Larisa Markus (regardless of the spelling), and all persons acting on her
        behalf, including but not limited to members of her family, officers, agents, attorneys, employees,
        and representatives, and the recipient of this Subpoena.
  18.   “Markus Asset” shall mean any asset located outside Russia in which Markus has a direct or
        indirect interest, including, but not limited to:
             i.     LM Entities’ assets;
            ii.     Nevis Entities’ assets;
           iii.     550 Park’s assets;
           iv.      NYC Apartments;
            v.      Bluestone Investments;
           vi.      Insurance Policies; and
           vii.     Overseas Property.

  19.   “Nevis Entities” shall mean any or all of the following entities, its officers, agents and/or
        employees:
             i.     Jadonica Limited, a Nevis entity registered on November 12, 2009 at P.O. Box 556,
                    Main Street, Charlestown, Nevis;
            ii.     Alcorta Investments Ltd., a Nevis entity registered on November 12, 2009 at P.O. Box
                    556, Main Street, Charlestown, Nevis;
           iii.     Fortitude Investments Inc., a Nevis entity registered on December 30, 2009 at P.O.
                    Box 556, Main Street, Charlestown, Nevis.
  20.   “NYC Apartments” shall mean Apartments 27D, 31B and 31C at 10 West End Avenue, New York,
        NY 10023, Apartment 26A at 18 West 48th Street, New York, NY 10036, Apartments 20A, 23H and
        24C at 40 Broad Street, New York, NY 10004 and Apartment 10C at 50 Riverside Boulevard, New
        York, NY 10069.
  21.   “Overseas Property” shall mean any Markus Asset located outside the United States, including
        but not limited to properties located at 19 Albert Court, Prince Consort Road, London; Ashburton
        House, 7 Rutland Gardens, London; at Flat 7, De Vere Gardens, London; 3 Rue du Boccador, Paris;
        at 11 Avenue Montaigne, Paris; 53 Avenue Montaigne, Paris.
  22.   “Prolegal” shall mean Prolegal International, Inc., a Delaware corporation registered on
        September 6, 2016.
  23.   “Protax Entities” shall mean Protax Services Corp., Protax Services, Inc., Protax Services
        Consulting, Inc., any members, officers, directors, employees, agents, representatives thereof,
        and any person acting or purporting to act for or on their behalf.
  24.   “Communication” shall mean the transmittal of information (in the form of facts, ideas, inquiries
        or otherwise) and including but not limited to all correspondence, emails and texts.
  25.   “Concerning” shall mean relating to, referring to, describing, evidencing or constituting.

                                                   7
19-10096-mg        Doc 99-2      Filed 07/26/19 Entered 07/26/19 12:26:50                Exhibit B     Pg
                                              11 of 11


    26.   “Document” is defined to be synonymous in meaning and equal in scope to the usage of the term
          “documents or electronically stored information” in Fed. R. Civ. P. 34(a)(1)(A) and including but
          not limited to emails and texts. A draft or non-identical copy is a separate document within the
          meaning of this term. The term “document” includes hardcopy and electronic information,
          including but not limited to emails and texts, regardless of manner of storage.
    27.   “Identify” (with respect to documents) means to give, to the extent known, the (i) type of
          document; (ii) general subject matter; (iii) date of the document; and (iv) author(s), addressee(s)
          and recipient(s). In the alternative, the responding party may produce the documents, together
          with identifying information sufficient to satisfy Fed. R. Civ. P. 33(d).
    28.   “Identify” (with respect to persons) means to give, to the extent known, the person’s full name,
          present or last known address, and when referring to a natural person, additionally, the present
          or last known place of employment. Once a person has been identified in accordance with this
          subparagraph, only the name of that person need be listed in response to subsequent discovery
          requesting the identification of that person.
    29.   “Person” is defined as any natural person or any legal entity, including, without limitation, any
          business or governmental entity or association.
B. The following rules of construction apply to all discovery requests:
     1. All/Any/Each. The terms “all,” “any,” and “each” shall each be construed as encompassing any and
        all.
     2. And/Or. The connectives “and” and “or” shall be construed either disjunctively or conjunctively as
        necessary to bring within the scope of the discovery request all responses that might otherwise be
        construed to be outside of its scope.
     3. Number. The use of the singular form of any word includes the plural and vice versa.
     4. Including. The term “including” shall be deemed to be followed by the phrase “but not limited to.”




                                                      8
